Exhibit 16.1 March 10, 2011 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE:Soupman, Inc. File No.:005-85426 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on March 10, 2011 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the other accountants. /s/MaloneBailey, LLP www.malone-bailey.com Houston, Texas
